Sie ee | ee a

JAMILA.ROSES

 

Bo Js te hana OY
OB bas dw
@ oyingall USgild alll ley ga U) al] U alll @.

 

read
Md

pe eee eos
> Anybody eho recurs this aa much aa 100 tienes for 7 devs
CONTmUnay, Wl be protected from all avila.

0 poIaers KO worries Ie

: sta ai 1
fe agit ;

from you to me. |

 
ae) ey Bae Bod 0

 

 
Saree Bt iC

 

4 elegant.rose9

Surah ALB Dagara, ISb.
ai) UI NB dias stare [S| saul

 

 
Nee Mee

<  BEAUTIFUL.ROSES9

 

6 aalb 3,01
Married & alhamdulillah
@ a n4 JS ole diol GW
@ bis ai wi B
@ ogingall Would alll gley ga Ul al] U all @

ONE DAY,
EVERYTHING WILL
COME TO AN END.
er AND YOU WILL TASTE
titre 1 ip We a EVERY FRUIT OF
pea ie YOUR DEEDS.

I may not be there yet,
but I'm closer than

I was yesterday.

 

Case 2:19-cr-00013 Document 143-4 Filed 08/03/20 Page 4 of 7 PagelD #: 1566
I may not be there yet,
but I'm closer than
I was yesterday,

Hotel ail bly

Pr) Res epee
Ppt peed a heme pl gad y tp pel pee! seat)

Oe oe ee er
ea ee |

 

Case 2:19-cr-00013 Document 143-4 Filed 08/03/20 Page 5 of 7 PagelD #: 1567
79% gg 1:06 PM

Ce ee eer
[han oe]

Lsish, ide Shi

Allah humene bie-mika aamu'ty wa ashi

ON RCN aan
WHO HAVE BEEN KILLED IN © Ata Your ae. ear ie

SUS Se

Nara ae ca Vek a a
a 5 Mi 2 (FLA) narrated, when the Prophet (Peace
THEIR LORD RECEIVING PROVISION and Blessings of Allaah be upon hin) went to bed,

‘he would say this Dla.
[Buia vB, Book 75/528)

be PSB sean

 

Case 2:19-cr-00013 Document 143-4 Filed 08/03/20 Page 6 of 7 PagelD #: 1568
rh NS we mba iol ai,

ees eA ana

 

OAerc

 

1E10 Syap
YW I] Vg -
pS le US abl pSiaiz o| -
DRY

isdarat.ws/

 
